Exhibit 11 Nano-Proprietary, Inc. Computation of Income (Loss) Per Share Three Months ended March 31, 2008 2007 Computation of loss per common share: Net loss applicable to common shares $ (747,579 ) $ (1,345,887 ) Weighted average number of common shares 107,173,549 104,289,473 Net income (loss) per common share $ (0.01 ) $ (0.01 ) Computation of income ( loss ) per common share assuming full dilution** ** No computation of diluted loss per common share is included for any period because such computation results in an antidilutive loss per common share.
